Case 1:19-cv-02293-CFC-SRF Document 64 Filed 02/11/21 Page 1 of 3 PageID #: 1724


                                                                             500 Delaware Ave, Suite 1410
                                                                                Wilmington, DE 19801
                                                                          302-652-3131 302-652-3117 fax
                                                                                         —
                                                                                     New Jersey
                                                                                         —
                                                                                      New York
  Michael F.Bonkowski                                                                    —
  Member                                                                                Texas
  Admitted in DE
                                                                                         —
                                                                                      Maryland
  Reply to Delaware Office                                                               —
  Writer’s Direct Line: 302-651-2002                                                   Florida
  Writer’s Direct Fax: 302-574-2102
  Writer’s E-Mail: mbonkowski@coleschotz.com



                                               February 11, 2021

 VIA E-FILING

 The Honorable Colm F . Connolly
 J. Caleb Boggs Federal Building
 844 N. King Street
 Room 4124; Unit 31
 Wilmington, DE 19801-3555

             Re:         CogniPower LLC v. Anker Innovations Limited et al.,
                         C.A. No. 19-cv-02293-CFC

 Dear Judge Connolly:

       On February 10, 2021 and February 11, 2021, counsel for Plaintiff
 CogniPower LLC (“CogniPower”) and Defendants Fantasia Trading LLC d/b/a
 AnkerDirect and Anker Innovations Limited (collectively “Fantasia”) met and
 conferred Pursuant to Paragraph 17 of the Court’s Scheduling Order (D.I. 23).
 Counsel for the parties participated telephonically and met and conferred for a total
 of 1 hour. The following attorneys participated:

 Counsel for CogniPower:
                        Gary R. Sorden (lead)
                        Andrew L. Cole (local)
                        Timothy J.H. Craddock
                        James R. Perkins

 Counsel for Fantasia:
                        Michael R. Headley (lead)
                        Warren K. Mabey, Jr. (local)


                                               www.coleschotz.com
 59788/0001-40175527v1
Case 1:19-cv-02293-CFC-SRF Document 64 Filed 02/11/21 Page 2 of 3 PageID #: 1725

 Cole Schotz P.C.

 February 11, 2021
 Page 2

 Additionally, the parties conferred with one another via e-mail during the claim
 construction briefing process.

        As a result of the parties’ efforts, and as stated in the parties Joint Claim
 Construction Brief (D.I. 63), the parties have agreed constructions for following
 five claim terms:

                   “selectively gate the oscillator pulses” (`031 Patent, claims 5, 50,
                    and 63)
                   “selectively gates the oscillator pulses” (`031 Patent, claims 23, 35,
                    and 48)
                   “selectively blocks certain oscillator pulses” (`713 Patent, claims 26,
                    28, and 53)
                   “gating the stream of output-side pulses” (`031 Patent, claim 19)
                   “gating the stream of input-side pulses” (`031 Patent, claim 19)

 Further, the parties no longer seek construction of the following terms, appearing
 in their original Joint Claim Construction Chart:

                   “demand pulse generator” (`031 Patent, claims 1, 10, 18, and 64;
                    `713 Patent, claims 18 and 48)
                   “free-running oscillator” (`031 Patent, claim 19)
                   “unless gated by the input-side logic circuitry, each demand pulse”
                    (`031 Patent, claim 20)
                   “unless gated by an input-side controller, each demand pulse”
                    (`031 Patent, claims 34, 37, 47, 52, and 62)
                   “wherein regulation of the output port is based solely on the demand
                    pulses generated on the secondary side” (`713 Patent, claims 33
                    and 53)

 Additionally, CogniPower no longer asserts claims 23 and 50 of the `713 Patent,
 and therefore the parties are not seeking construction of the following terms:

                   “wherein the flyback converter regulates the output port to have the
                    feedback signal match the reference signal” (`713 Patent, claim 23)
                   “The article of claim 18, wherein the demand pulse generator is
                    configured to adjust a frequency of turning on the primary-side switch
                    to supply a desired amount of voltage or current to the output port in
                    order to regulate the output port” (`713 Patent, claim 50)
 59788/0001-40175527v1
Case 1:19-cv-02293-CFC-SRF Document 64 Filed 02/11/21 Page 3 of 3 PageID #: 1726

 Cole Schotz P.C.

 February 11, 2021
 Page 3


       Along with this letter the parties are submitting their Amended Joint Claim
 Construction Chart setting forth the terms that remain in dispute.

                                              Respectfully submitted,

                                              /s/ Michael F. Bonkowski

                                              Michael F. Bonkowski




 cc: Counsel of Record (via E-Filing)




 59788/0001-40175527v1
